

	

	

		II

		109th CONGRESS

		1st Session

		S. 472

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2005

			Mr. Leahy introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To criminalize Internet scams involving fraudulently

		  obtaining personal information, commonly known as phishing.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Anti-phishing Act of

			 2005.

		

			2.

			Findings

			Congress finds the

			 following:

			

				(1)

				American society is increasingly dependent on the Internet for

			 communications, entertainment, commerce, and banking.

			

				(2)

				For the Internet to reach its full potential in these and other

			 respects, it must continue to be a trustworthy medium. This means, for example,

			 that Internet users should be able to trust the stated origin of Internet

			 communications and the stated destination of Internet hyperlinks.

			

				(3)

				Internet users are increasingly subjected to scams based on

			 misleading or false communications that trick the user into sending money, or

			 trick the user into revealing enough information to enable various forms of

			 identify theft that result in financial loss.

			

				(4)

				One class of such scams, called phishing, uses

			 false e-mail return addresses, stolen graphics, stylistic imitation, misleading

			 or disguised hyperlinks, so-called social engineering, and other

			 artifices to trick users into revealing personally identifiable information.

			 After obtaining this information, the phisher then uses the

			 information to create unlawful identification documents and/or to unlawfully

			 obtain money or property.

			

				(5)

				These crimes victimize not only the individuals whose information

			 is stolen, but the entire online community, including millions of people who

			 rely on the integrity of the Internet’s system of addresses and

			 hyperlinks.

			

			3.

			Criminal offense

			

				(a)

				In general

				Chapter 63 of title 18, United States Code, is amended by adding

			 at the end the following:

				

					

						1351.

						Internet fraud

						

							(a)

							Website

							Whoever knowingly, with the intent to carry on any activity

				which would be a Federal or State crime of fraud or identity theft—

							

								(1)

								creates or procures the creation of a website or domain name

				that represents itself as a legitimate online business, without the authority

				or approval of the registered owner of the actual website or domain name of the

				legitimate online business; and

							

								(2)

								uses that website or domain name to induce, request, ask, or

				solicit any person to transmit, submit, or provide any means of identification

				to another;

							shall be

				fined under this title or imprisoned up to 5 years, or both.

							(b)

							Messenger

							Whoever knowingly, with the intent to carry on any activity

				which would be a Federal or State crime of fraud or identity theft sends any

				electronic mail message that—

							

								(1)

								falsely represents itself as being sent by a legitimate online

				business;

							

								(2)

								includes an Internet information location tool that refers or

				links users to an online location on the World Wide Web that falsely purports

				to belong to or be associated with such legitimate online business; and

							

								(3)

								induces, requests, asks, or solicits a recipient of the

				electronic mail message directly or indirectly to provide, submit, or relate

				any means of identification to another;

							shall be

				fined under this title or imprisoned up to 5 years, or both.

							(c)

							Definitions

							In this section:

							

								(1)

								The term domain name has the meaning given that

				term in section 46 of the Act entitled An Act to provide for the

				registration and protection of trade-marks used in commerce, to carry out the

				provisions of certain international conventions, and for other purposes

				(in this subsection referred to as the Trademark Act of 1946)

				(15 U.S.C.

				1127).

							(2)The term electronic mail

				message has the meaning given that term in section 3 of the CAN–SPAM Act

				of 2003 (15 U.S.C.

				7702).

							(3)The term initiate has the

				meaning given that term in section 3 of the CAN–SPAM Act of 2003

				(15 U.S.C.

				7702).

							

								(4)

								The term Internet has the meaning given that term

				in section 230(f)(1) of the Communications Act

				of 1934 (47 U.S.C. 230(f)(1)).

							(5)The term Internet information

				location tool when used in this section has the meaning given that term

				in section 231 of the Communications Act of

				1934 (47

				U.S.C. 231).

							(6)The term

				means of identification when used in this section has the meaning

				given that term in section 1028 of this title.

							

								(7)

								The term procure means intentionally to pay or

				provide consideration to, or induce, another person to create a website or

				domain name.

							

								(8)

								The term recipient has the meaning given that term

				in section 3 of the CAN–SPAM Act of 2003 (15 U.S.C. 7702).

							.

			

				(b)

				Chapter analysis

				The chapter analysis for chapter 63 of title 18, United States

			 Code, is amended by adding at the end the following:

				

					

						1351. Internet

				fraud

					

					.

			

